WILLIAM STOKLEY DONELSON, II,     )
                                  )
     Respondent/Appellee,         )     Appeal No.
                                  )     01-A-01-9509-CV-00410
v.                                )
                                  )     Davidson Circuit
NANCY DRAKE DONELSON,             )     No. 83D-779
                                  )
     Petitioner/Appellant.        )
                                                           FILED
               COURT OF APPEALS OF TENNESSEE               February 9, 1996

                MIDDLE SECTION AT NASHVILLE             Cecil W. Crowson
                                                       Appellate Court Clerk

        APPEAL FROM THE FOURTH CIRCUIT COURT FOR

         DAVIDSON COUNTY AT NASHVILLE, TENNESSEE


           THE HONORABLE MURIEL ROBINSON, JUDGE




WILLIAM STOKLEY DONELSON, II
1919 Hillmeade Boulevard
Nashville, Tennessee 37221
     ATTORNEY FOR RESPONDENT/APPELLEE



CHARLES GALBREATH
901 Stahlman Building
Nashville, Tennessee 37201
     ATTORNEY FOR PETITIONER/APPELLANT




                        AFFIRMED AND REMANDED




                                          PER CURIAM
                           MEMORANDUM OPINION1


           The sole issue in this appeal is whether the trial court

awarded petitioner/appellant's attorney a reasonable attorney's

fee.



           There is no transcript of the evidence.        The trial judge's

"statement of the evidence" states "[a]fter considering the entire

matter     the   court   awarded   the   attorney   for   the   petitioner    a

reasonable fee in the amount of $750.00 for his services rendered

to which he now excepts and appeals this portion of the Order."              It

is the insistence of the petitioner's attorney that the court

should have ordered respondent/appellee to pay a fee greatly in

excess of this amount.



           It is only "where a wife is without resources to provide

counsel for herself, [that] the court will require her husband to

provide funds necessary for procuring services of counsel...."

Palmer v. Palmer, 562 S.W.2d 833, 839-40 (Tenn. App. 1977).                 "In

practice, such fees are almost uniformly ordered to be paid to the

wife's counsel, but the grant is justified as an allowance to the

wife for a necessary expense."           Id. at 839.

               Ordinarily, if the wife is financially able to
           procure counsel, there is no occasion for fixing
           the amount of her counsel's fee which should be a
           matter of contract between attorney and client.

               If the wife is financially unable to procure
           counsel, then it is in order for the Court to
           require the husband to pay such fees...as are
           necessary to secure the services of counsel for
           her.

Ligon v. Ligon, 597 S.W.2d 310, 310 (Tenn. App. 1979)(quoting Ligon

       1
        Court of Appeals Rule 10(b):
       The Court, with the concurrence of all judges participating in the
       case, may affirm, reverse or modify the actions of the trial court
       by memorandum opinion when a formal opinion would have no
       precedential value. When a case is decided by memorandum opinion
       it shall be designated "MEMORANDUM OPINION," shall not be
       published, and shall not be cited or relied on for any reason in a
       subsequent unrelated case.



                                         2
v. Ligon, 556 S.W.2d 763, 768 (Tenn. App. 1977)).     The issue of

whether to award attorney's fees when the wife is financially

unable to procure counsel is a matter that is within the discretion

of the trial court.



       The record before us does not establish that wife was

financially unable to procure counsel.   Thus, it would have been

appropriate for the court to not award attorney's fees. That issue

is not before us on appeal.   We therefore affirm.



       Therefore, it results that the judgment of the trial court

is in all things affirmed, and the cause is remanded to the trial

court for any further necessary proceedings.   Costs on appeal are

taxed to the petitioner/appellant.



                                         PER CURIAM




                                3